          Case 4:19-cv-00548-LPR Document 20 Filed 08/21/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

 ELISE DAVIS                                                                         PLAINTIFF


 v.                              Case No. 4:19-cv-00548-LPR


 ANDREW SAUL,
 Commissioner of Social Security Administration                                    DEFENDANT


                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful consideration of

the Recommendation and the entire record, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings,

with one minor, technical alteration. Instead of dismissing the case, judgment will be entered in

favor of the Defendant. This alteration merely reflects the Court’s understanding of the appropriate

disposition of a Social Security case when the Commissioner’s decision is affirmed.

       IT IS THEREFORE ORDERED THAT the Commissioner’s decision is AFFIRMED and

judgment is entered in favor of the Defendant.

       IT IS SO ORDERED this 21st day of August 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
